       Case 1:20-cv-03829-MAB Document 1                Filed 11/10/20     Page 1 of 5




                UNITED STATES COURT OF INTERNATIONAL TRADE

                                                             )
VOESTALPINE USA CORP,                                        )
BILSTEIN COLD ROLLED STEEL LP,                               )
                                                             )
                                    Plaintiffs,              ) Court No. 20-03829
                                                             )
v.                                                           )
                                                             )
UNITED STATES,                                               )
                                                             )
                                     Defendant.              )
                                                             )

                                         COMPLAINT

       Plaintiffs, Bilstein Cold Rolled Steel LP (“Bilstein” or “Plaintiff”) and VoestAlpine

USA (“VoestAlpine”), by its undersigned attorney, hereby allege as follows:

                                        THE PARTIES

       6.       Plaintiff VoestAlpine is a corporation organized under the laws of the state of

Delaware, with its principal place of business in at 11490 Westheimer Road, Suite 900, Houston,

Texas 77077. VoestAlpine was the importer of record of a shipment of steel entered on

November 12, 2018, through the Port of Detroit, Michigan, Entry No. 5207919-1 (the “Entry”).

       7.       Plaintiff Bilstein is a corporation duly organized and existing under the laws of

the State of Delaware, which maintains its primary place of business at 1491 Commonwealth

Blvd, Bowling Green, Kentucky. Bilstein was the purchaser of steel imported by VoestAlpine

on the Entry.

       8.       Defendant United States controls the Department of Commerce and the Bureau

of Industry and Security within the Department of Commerce. The Bureau of Industry and

Security is responsible for the creation and operation of the steel 232 program, including all
         Case 1:20-cv-03829-MAB Document 1                  Filed 11/10/20      Page 2 of 5




 aspects of evaluating, approving and administering the product exclusion mechanism under 15

 CFR Part 705, Supplement 1.

                                          JURISDICTION

       4.        This court has jurisdiction of this action pursuant to 28 U.S.C. § 1581(i)(1), (2)

and (4) because this civil action is commenced to contest the failure to refund duties under Section

232 of the Trade Expansion Act of 1962, as amended, that are excluded by reason of an approved

exclusion under 15 CFR Part 705, Appendix A. The United States approved the exclusion on

September 28, 2018.       US Customs and Border Protection assessed and collected duties

notwithstanding the exclusion to the Entry. Thus, the Court has jurisdiction because no other

subsection of Section 1581 applies and the action taken is described in Section 1581(i)(2) and (4).

As stated in 28 U.S.C. § 1581(i):

       In addition to the jurisdiction conferred upon the Court of International Trade by
       subsections (a)–(h) of this section and subject to the exception set forth in
       subsection (j) of this section, the Court of International Trade shall have exclusive
       jurisdiction of any civil action commenced against the United States, its agencies, or its
       officers, that arises out of any law of the United States providing for—

                 2. tariffs, duties, fees, or other taxes on the importation of merchandise
                    for reasons other than the raising of revenue;

                                                 ***

                 4. administration and enforcement with respect to the matters referred to
                    in paragraphs (1)–(3) of this subsection and subsections (a)–(h) of this
                    section.

       5.        Plaintiff VoestAlpine USA is the importer of record of the merchandise upon

which the duties that are the subject of this action were assessed and paid and which are covered

by Exclusion No. BIS-2018-0006-25363.

       6.        This case is brought to compel the Defendant United States to refund duties

assessed and collected at or near the time of entry.




                                                   2
         Case 1:20-cv-03829-MAB Document 1                 Filed 11/10/20     Page 3 of 5




       7.          Plaintiff Bilstein is the real party at interest, having reimbursed VoestAlpine for

all duties and fees imposed upon VoestAlpine by Customs with respect to the Entry.

                                    TIMELINESS OF THIS ACTION

       8.          Duties were paid on the Entry on or after November 12, 2018. This action is

commenced less than two years after that date and is therefore timely. See 28 U.S.C. § 2636(i).

                                         THE EXCLUSION

       9.      The product exclusion program was instituted pursuant to presidential

proclamations under the authority of Section 232 of the Trade Expansion Act of 1962, as amended,

codified at 19 U.S.C. § 1862. Proclamation 9705 (March 8, 2018), 83 Fed. Reg. 11625 (March

15, 2018) and Proclamation 9777 (August 29, 2018), 83 Fed. Reg. 45025 (September 4, 2018)

authorized the Secretary of Commerce to develop and administer a product exclusion program.

Exclusion No. BIS-2018-0006-25363 granted to Bilstein was pursuant to this authorization.

       10.     Exclusion No. BIS-2018-0006-25363 was approved by the Bureau of Industry and

Security on September 28, 2018. Plaintiff Bilstein submitted this exclusion request on July 10,

2018. See https://beta.regulations.gov/document/BIS-2018-0006-25363.

       11.     The exclusion approved by BIS included a Harmonized Tariff classification

number that does not exist. The correct classification number of the steel is 7208.39.0090. The

product specifications described in the exclusion were met in every particular by the above-

reference entry.

       12.     Defendant did not refund duties paid on the Entry. Plaintiff Bilstein continues to

work with the Bureau of Industry and Security to secure refunds.

       13.     On September 2, 2020, BIS notified Bilstein of the availability of a “resubmission”

procedure to permit retroactive application of an exclusion. The procedure outlined is not found




                                                   3
          Case 1:20-cv-03829-MAB Document 1               Filed 11/10/20    Page 4 of 5




in the regulations published in 15 CFR Part 705 Supplement 1.

        14.    Bilstein has worked diligently to secure a refund under this unpublished procedure.

However, on November 2, 2020 the Bureau of Industry and Security informed Bilstein that it

would not approve a “resubmission” of the exclusion request unless the protest period under 19

U.S.C. § 1514 was available. The protest period for the Entry is not open. Thus, the Bureau of

Industry and Security will not accept the correct tariff classification number and will not permit a

refund of duties paid.

        15.    Plaintiff VoestAlpine paid all assessed duties and received no refund of duties on

this entry.

        16.    The exclusion provided for a quantity to be excluded of 1 million kilograms. The

Entry included less than 1 million kilograms. While the port of entry and the importer of record

in Exclusion No. BIS-2018-0006-25363 are not consistent with the Entry, these differences are not

material to the Exclusion’s applicability.

                                             CLAIM
        17.      Paragraphs 1 through 16, supra, are incorporated as though set forth fully herein.

        18.      The Entry was imported through the Port of Detroit. The difference in the port of

entry does not disqualify the Entry from application of the exclusion.

        19.      Similarly, the importer of record on the Entry and the Exclusion Request does not

disqualify the Entry from application of the exclusion.

        20.      Defendant United States wrongfully failed to refund duties under Section 232.

        21.      Defendant BIS has refused to assist in securing refund of the duties.

        22.      Therefore, the United States is wrongfully in possession of the section 232 duties

on the above-referenced entry.




                                                 4
        Case 1:20-cv-03829-MAB Document 1               Filed 11/10/20     Page 5 of 5




                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court:

        (a)    enter judgment holding that the Exclusion granted to Bilstein applies to the Entry

 of November 12, 2018;

        (b)    enter judgment that Defendant must refund all duties on the Entry collected

 pursuant to section 232 of the Trade Act of 1974 on merchandise subject to Exclusion No. BIS-

 2018-0006-25363;

        (c)    order refund of the monies due through reliquidation of the above-referenced

 Entry, including interest as provided by law; and

        (d)    grant such additional relief the Court deems just and proper.



                                            Respectfully submitted,

                                            s/Lewis Evart Leibowitz
                                            Lewis E. Leibowitz
                                            The Law Office of Lewis E. Leibowitz
                                            1400 16th Street, N.W., Suite 350
                                            Washington, D.C. 20036
                                            Tel.: (202) 776-1142
                                            Attorney for Plaintiffs
Dated: November 10, 2020




                                               5
